Citation Nr: 0127012	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  00-24 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Roanoke, Virginia.  In September 2001, the veteran testified 
before the undersigned during a travel board hearing at the 
VARO in Roanoke.  A transcript of that hearing is of record.  
Additionally, the veteran submitted additional evidence at 
the hearing in support of his claim.  He has waived regional 
office consideration of this evidence.   

In this case, the RO has considered the veteran's claim for 
service connection for a low back disorder on a de novo 
basis, however, there has been prior final decisions as to 
this issue, therefore, the Board is required to address the 
issue of whether new and material evidence has been submitted 
so as to reopen the veteran's claims, prior to considering 
the claim on the merits.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In a September 1990 rating decision, the RO denied the 
veteran's claim for service connection for a low back 
disorder.  The veteran was notified of that decision in 
October 1990.  The veteran did not file a timely appeal, and, 
under the law, the decision became final.  

2.  The evidence introduced into the record since the 
September 1990 rating decision which denied the veteran's 
claim for service connection for a low back disorder, is new 
and material, and the veteran's claim is reopened.  



CONCLUSIONS OF LAW

1.  The September 1990 decision of the regional office that 
denied service connection for a low back disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(2001).

2.  The evidence submitted since the previous final decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a low back disorder is reopened.  
38 U.S.C.A. §§ 5103A, 5108 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA or 
the Act), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
liberalizing provisions of the VCAA are applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

Subsequent to the RO's most recent consideration of the issue 
on appeal, VA amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, does provide rights in addition to those provided by 
the VCAA.  The authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
provides that nothing in § 5103A shall be construed to 
preclude VA from providing such other assistance to a 
claimant in substantiating a claim as VA considers 
appropriate.  Because VA has no authority to make these 
provisions retroactively effective, they are applicable on 
the date of the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  Therefore, they additionally 
are not applicable to the veteran's claim to reopen, which 
was received long before that date.

I.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. §§ 3.303(a), 3.304 (2001).  

When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).  

Generally, a claim which has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7104 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001). 

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, at 284 (1996).  

II.  Analysis

In the reviewing the claims file, the veteran's service 
medical records reflect that he was treated for low back 
strain in February 1970.  During a separation medical 
examination in February 1971, there were no complaints or 
findings of low back strain or a low back disorder.  

Post-service medical evidence reflects that the veteran 
currently suffers from degenerative changes of the lumbo-
sacral spine.  Of record is a statement from a VA Medical 
Center (VAMC) Salem nurse practitioner, dated in September 
2000.  She reports that the veteran reported a history of 
back injuries in service, related to changing a tire and 
jumping in a ditch.  She opined that these incidents may have 
contributed to his current complaints.  

Also of record is a statement from a VAMC Salem primary care 
physician, dated in August 2001.  The physician's statement 
notes in particular:

[The veteran] states he injured his back on one 
occasion jumping into a ditch, then strained it 
on another occasion while changing a tire . . . . 
It is possible that chronic low back condition 
[the veteran] has been suffering from started 
during military service.  Recent MRI of lumbar 
spine (03/01) revealed degenerative changes at 
L4-5 and L5-S1, [and] central disk protrusion of 
L4-L5 and L5-S1.

The Board is cognizant that the opinions of the VAMC Salem 
medical professionals are favorable to the veteran's claim.  
In this respect, the U.S. Court of Appeals for Veterans 
Claims has held that cautious language by a physician does 
not always express inconclusiveness.  Lee v. Brown, 10 Vet. 
App. 336 (1997).  

Thus, given the veteran's contentions, and resolving 
reasonable doubt in favor of the veteran, the Board finds 
that the statements from the VAMC Salem primary care 
physician and nurse practitioner as to the possible 
relationship between the veteran's current low back 
disability and his active service period meets the regulatory 
standard of evidence "which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).

It is noted that the veteran has not been provided with the 
laws and regulations regarding new and material evidence; 
however in light of the decision in this case to reopen, the 
Board finds there is no prejudice to the veteran for any 
failure to provide the laws and regulations regarding new and 
material claims.

Therefore, the Board finds that the veteran has submitted new 
and material evidence to reopen his claim for a low back 
disorder, and the claim is reopened.  This does not 
necessarily mean that the claim for service connection will 
be granted, as additional development is warranted as 
outlined in the Remand below.  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a low back disorder, the appeal is 
granted.  


REMAND

With respect to the above noted medical opinions, the Board 
is cognizant that, in their statements, neither the primary 
care physician or nurse practitioner discuss the basis by 
which they reached their conclusions as to the possible 
relationship between the veteran's low back disorder and his 
back injury in service.  

In this respect, no mention was made by either party of the 
lengthy time gap between service and the first documented 
occurrence of treatment for the veteran's low back, which was 
a VA medical examination in 1990.  The veteran has testified 
that he did not seek treatment for back pain until 1989, some 
18 years following his separation from service.  As such, the 
Board believes it appropriate in this instance to remand the 
veteran's claim for an additional medical examination and 
opinion, in which the above noted medical opinions can be 
taken into consideration, along with the facts and other 
evidence of record.

Additionally, the service medical records of record are 
originals of entrance and separation examinations and copies 
of treatment records from February 1970 submitted by the 
veteran.  Therefore, a search for any additional service 
medical records should be accomplished. 

Finally, there is an indication in the records that the 
veteran was in receipt of Social Security disability 
benefits, although is not currently.  The veteran contends 
the receipt of benefits was due to a back disability.  
Therefore, the VA must obtain copies of the Social Security 
Administration (SSA) decisions granting and denying 
disability benefits and the medical records upon which they 
were based.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran is hereby advised that his cooperation with the 
RO is necessary, and that there may be consequences of a 
failure to report for any scheduled examination without good 
cause, or failing to assist in providing any other evidence 
deemed necessary, pursuant to 38 C.F.R. § 3.655 (2001).  

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2001)) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issues.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These too are for application by the RO 
on remand.

Accordingly, the veteran's appeal is REMANDED to the RO for 
the following action:

1.  The RO should obtain all of the 
veteran's service medical records from 
his period of service from March 1968 to 
March 1971, that are not already of 
record.  If these records are unable to 
be located, this should be documented.

2.  The RO should contact SSA and obtain 
legible copies of the decisions that 
awarded and subsequently denied 
disability benefits to the veteran and 
the medical records upon which they were 
based.  All records must be associated 
with the claims folder.

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
who treated him for a low back disorder 
since service.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
from Mountain Home, Tennessee and Salem, 
Virginia VA Medical Centers.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results. 

If the RO is unable to obtain a copy of 
any records identified by the veteran, it 
should so inform the veteran and request 
him to provide a copy of the outstanding 
records.  

4.  Thereafter, the veteran should be 
scheduled for an orthopedic medical 
examination to ascertain the nature and 
extent of his low back disorder.  Before 
evaluating the veteran, the examiner 
should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  Such 
review should be documented for the 
record.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  

In particular, the examiner should render 
an opinion as to whether it is at least 
as likely as not that the veteran's low 
back disorder is the result of an injury 
or trauma incurred during service.  In so 
doing, the examiner must comment on the 
opinions provided by the VAMC Salem 
primary care physician and nurse 
practitioner.  The examiner should also 
discuss the apparent conflict between the 
veteran's claim and the lack of medical 
treatment for a back disorder until a 
number of years after service.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

5.  Upon completion of the development of 
the record requested by the Board, and 
any other development deemed appropriate 
by the RO, the RO should again consider 
the veteran's claim, ensuring that all 
notification and development actions 
required by 38 U.S.C.A. § 5103A (West 
Supp. 2001) and the new regulations are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.

6.  If action taken remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) concerning 
all evidence added to the record since 
the last SSOC.  Thereafter, the veteran 
and his representative should be given 
the requisite opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 


